IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

TED SMITH,                            NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Petitioner,                     DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-2441

KRISTI SMITH (ex-wife) a.k.a
Kristi Harrison,

     Respondent.
___________________________/

Opinion filed June 8, 2016.

Petition for Writ of Mandamus -- Original Jurisdiction.

Ted Smith, pro se, Petitioner.

No appearance for Respondent.




PER CURIAM.

      DENIED.

LEWIS, BILBREY, and WINOKUR, JJ., CONCUR.